STONE, J.
The ruling of the circuit court in this case can not be supported. After'the dissolution of tbe firm, the one partner bad no authority to bind*the other by any new contract he might enter into* The note which.Mr. Cole executed was the evidence of a- debt, an- admission that the sum therein mentioned was due to Messrs. Bragg & Co. He had no authority to bind Mr. Cunningham by his admissions. The proof, as-recited in, the record, did not authorize a recovery against - the present 'appellant, on-the note. A recovery on the original contract, if proved, may probably be had on a proper count. — Lang v. Waring, 17, Ala. 145, 157, and authorities : Coll. on Partnership, by Perkins, § 540, and note;. ib. § 546; Perine v. Keene, 19 Maine, 355 Bowman v. Blodgett, 2 Metc. 308 ; Edgar v. Cook, 4 Ala. 588 ; Lee v. Fountain & Freeman, 10 Ala. 755.
Reversed and remanded.